555 So. 2d 351 (1989)
Tyrone E. SHAW, Petitioner,
v.
STATE of Florida, Respondent.
No. 74298.
Supreme Court of Florida.
November 30, 1989.
Rehearing Denied February 2, 1990.
Thomas F. Almon, Miami, for petitioner.
Robert A. Butterworth, Atty. Gen., and Carol Cobourn, Asst. Atty. Gen., West Palm Beach, for respondent.
BARKETT, Justice.
We have for review Shaw v. State, 543 So. 2d 469 (Fla. 4th DCA 1989), in which the district court affirmed Shaw's conviction and sentence on the authority of State v. Avery, 531 So. 2d 182 (Fla. 4th DCA 1988), and certified the same question as it certified in Avery. We have discretionary jurisdiction. Art. V, § 3(b)(4), Fla. Const. For the reasons expressed in Bostick v. State, 554 So. 2d 1153 (Fla. 1989), we answer the certified question, as rephrased therein, in the affirmative, quash the opinion of the district court, and remand to the district court for proceedings consistent with Bostick.
It is so ordered.
EHRLICH, C.J., and SHAW and KOGAN, JJ., concur.
OVERTON, McDONALD and GRIMES, JJ., dissent.